Citation Nr: 0217020	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial evaluation for residuals, 
right ankle status post open reduction internal fixation, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to August 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
residuals, right ankle status post open reduction internal 
fixation, and assigned a 10 percent disabling rating 
effective August 1999.

In the August 2000 rating decision, the RO denied the issues 
of entitlement to service connection for a bilateral knee 
disability and residuals of a right hand injury. In 
September 2001, in addition to filing a notice of 
disagreement in regard to the issue currently on appeal, the 
veteran also disagreed with the adverse decisions regarding 
the issues noted above.  To date, the RO has not issued a 
Statement of the Case (SOC) regarding the issues of service 
connection for a bilateral knee disability and residuals of 
a right hand injury. Accordingly, the Board is required to 
remand this issue to the RO for issuance of a SOC. See 
Manlicon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's residuals of a right ankle status post 
open reduction internal fixation are manifested as no more 
disabling than impairment of the tibia and fibula with 
slight ankle disability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a right ankle status post open 
reduction internal fixation, have not been met. 38 U.S.C. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321, Part 4, including § 4.71a, Diagnostic Codes 5262, 
5270-5274 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Except for provisions pertaining to claims to 
reopen based upon the submission of new and material 
evidence, which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 
2000.  In this case, the regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  

In the March 2002 statement of the case (SOC), the RO denied 
an increased rating on the substantive merits of the claim, 
based on the standard of review articulated in this 
decision.  The Board finds, therefore, that the RO has 
adjudicated the veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  Review of the record shows that in the March 2002 
SOC, the RO provided the rating criteria necessary to 
warrant an increased rating.  Further, the new duty to 
assist provisions under 38 C.F.R. § 3.159 were also 
provided. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  VA 
outpatient treatment records have also obtained.  The 
veteran was afforded a VA examination in connection with his 
claim in June 2000.  The Board notes in the veteran's VA 
Form 9 he indicated that "...medical evidence would be sent to 
DAV National Appeals Officer."  A March 2002 DAV Report of 
Contact indicates that they would follow-up with evidence.  
To date the veteran has not submitted nor identified any 
additional evidence.  Similarly, the veteran's 
representative did not identify any outstanding evidence in 
either their March 2002 or November 2002 Appellant's Briefs.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  Thus, 
the Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claim.  Accordingly, the 
Board will address the merits of the veteran's claim.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for residuals of a right ankle status post open 
reduction internal fixation (ORIF).  As such, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher 
rating.  Otherwise, the lower rating will be assigned. See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The veteran's residuals of a right ankle status post ORIF is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, as 10 
percent disabling. A 10 percent rating is assigned for 
impairment of the tibia and fibula with slight knee or ankle 
disability.  See 38 C.F.R. § 4.71a.  Under the same 
diagnostic code, a 20 percent disability evaluation is 
warranted for moderate knee or ankle disability. Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
residuals of a right ankle status post ORIF, more nearly 
approximates the criteria for the currently assigned 10 
percent evaluation. See 38 C.F.R. §§ 4.3, 4.7.  In this 
regard, the veteran's service medical records reveal that 
the veteran fractured his right ankle in June 1997.  X-rays 
taken in April 1999 show a status post ORIF bimalleolar 
fracture of the right ankle with orthopedic hardware in 
place. Upon separation examination in June 1999, it was 
noted that the veteran was undergoing physical therapy for 
chronic ankle pain.

Subsequent to his discharge the veteran was afforded a VA 
examination in June 2000.  The veteran presented with 
subjective complaints of daily ankle pain, stiffness, and 
occasional swelling and heat.  He informed the examiner that 
he did not use a cane, crutches, braces, or corrective 
shoes.  Upon physical examination, there was tenderness over 
the medial aspect of his right ankle.  It was noted that the 
veteran had a scar present.  There was no limitation in the 
veteran's range of motion in the ankle.  Dorsiflexion was 0 
to 20 degrees out of 20, plantar flexion was 0 to 40 degrees 
out of 40, inversion 0 to 30 degrees out of 30, and eversion 
0 to 20 degrees out of 20.  Heel and toe ambulation was 
intact.  There was no limp noted during ambulation.  There 
were bilateral calluses on the plantar portions of the 
veteran's feet that were symmetrical.  X-rays of the right 
ankle showed status post ORIF in good alignment and no gross 
abnormalities involving the right foot.  The veteran was 
diagnosed with remote bimalleolar fracture of the right 
ankle, status post ORIF, in good alignment.

While a 10 percent evaluation is warranted, there is no 
evidence of: moderate ankle disability to warrant a 20 
percent evaluation under diagnostic code 5262. See 38 C.F.R. 
§ 4.71a.  As noted above, the veteran has full range of 
motion in his right ankle and status post ORIF in good 
alignment.  Further, there was no functional loss of the 
right ankle, less movement due to ankylosis, more movement 
than normal, weakened movement, excess fatigability, or pain 
on movement noted upon examination in June 2000 to warrant a 
higher rating. See  38 C.F.R. §§ 4.40, 4.45

The Board has also looked to other rating criteria for the 
assignment of a higher rating. However, there is no evidence 
of: ankylosis of the ankle in plantar flexion less than 30 
degrees to warrant a 20 percent rating under diagnostic code 
5270; marked limited motion of the ankle to warrant a 20 
percent under diagnostic code 5271; ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position to warrant a 20 percent rating under diagnostic 
code 5272; malunion of the os calcis or astragalus with 
marked deformity to warrant a 20 percent rating under 
diagnostic code 5273; or astragalectomy to warrant a 20 
percent rating under diagnostic code 5274. See 38 C.F.R. 
§ 4.71a.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a right ankle status post ORIF, and its effects 
on the veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. The Board has also 
considered the severity of the aforementioned disability 
during the entire period from the initial assignment of a 10 
percent rating to the present time.  See Fenderson, supra.  
Should the veteran's disability picture change in the 
future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The evidence does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
evaluation for residuals of a right ankle status post ORIF, 
is denied.  


	REMAND

As noted in the Introduction, in the August 2000 rating 
decision, the RO denied the issues of entitlement to service 
connection for a bilateral knee disability and residuals of 
a right hand injury.  The veteran was notified of the August 
2000 rating decision in September 2000 and again in January 
2001.  In September 2001, the veteran filed a timely notice 
of disagreement with the August 2000, rating decision.  A 
SOC issued in March 2002, did not address the issues of 
entitlement to service connection for a bilateral knee 
disability and residuals of a right hand injury.  Thus, the 
Board is required to remand these issues to the RO for 
issuance of a SOC. See Manlicon, supra. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case concerning the issues of 
entitlement to service connection for a 
bilateral knee disability and residuals 
of a right hand injury. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



